PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/803,703
Filing Date: 3 Nov 2017
Appellant(s): Elliott, Kristin



__________________
David Heisey
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal briefs filed 4/12/2021 and 4/30/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/10/2020 from which the appeal is taken is being maintained by the Examiner.

(2) Response to Argument
	The Appellant has argued (section B.1. of the Appeal Brief) that LAPOTA does not teach a device “continuously exposed to an environment to monitor and acquire data from a solution sample in real-time” as recited in claim 1.  This argument has been fully considered and is not persuasive.  The Appellant has cited col. 8 lines 32-44 which teaches a 10 second sampling period and then transmission of the data as evidence that LAPOTA does not teach taking data in real-time.  The Examiner respectfully disagrees that this teaches away from real-time data acquisition.  Taking data in real-time does not mean that it is instantaneous.  There will always be some lag between when raw data is taken, which is inherently an analog process, and when it is transmitted as digital data.  “Real-time” just means that this is done on an ongoing continuous basis.  Col. 6 lines 45-50 of LAPOTA state, “The data being transmitted along data transmission cable 300 and received by laptop computer 310 may be displayed on display monitor 330 for real-time visual analysis.”  Therefore the data acquisition of LAPOTA meets the limitations of “real-time”.
	The Appellant has argued (section B.2. of the Appeal Brief) that the combination of SCOTT with LAPOTA is only supported with a conclusory statement and therefore does not meet the requirements for a proper obviousness rejection.  This argument has been fully considered and is not persuasive.  The Examiner stated in para. 11 of the Final Rejection that one skilled in the art “would be motivated to collect the data of can be continuously monitored by the user.” (emphasis added).  This provides a clear motivation for real-time monitoring because the state of the water can be known sooner rather than later.  This is clearly set forth in LAPOTA when he discusses “real-time visual analysis” in col. 6 lines 45-50.
	The Appellant has argued (section B.3. of the Appeal Brief) that there is no teaching, suggestion, or motivation to combine SCOTT with LAPOTA.  The argument is that the devices are too different and so there is no motivation to combine them.  This argument has been fully considered and is not persuasive.  The device of SCOTT has a data/power connection port (53 in FIG. 1), for connection to an "external electronic device" (para. 82) which is completely analogous to the data cable 300 in LAPOTA.  Therefore there is nothing in SCOTT that teaches away from taking data and transmitting it is real time as taught by LAPOTA using the existing connection 53.  There is also mention of how the device of SCOTT is "submersible".  This is the same as LAPOTA because all of the sensors of LAPOTA are submersed in the water, only the top of the device of LAPOTA is above the water line.
	The Appellant has argued (section B.4. of the Appeal Brief) that combining SCOTT with LAPOTA does not lead to the claimed invention.  This argument has been fully considered and is not persuasive.  The Appellant states that SCOTT and LAPOTA teach different types of sensors.  This is true, but it is not a reason why their teachings cannot be combined.  LAPOTA teaches many different types of sensors (col. 5 lines 47-67), and SCOTT does as well (para. 62), therefore it is clear that the devices can be equipped with many different types of sensors based on the needs of the user.  The 
	For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/NATHANIEL J KOLB/Examiner, Art Unit 2856 
                                                                                                                Conferees:
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856   
                                                                                                                                                                                                     /DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        








Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.